DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the claimed “first recognition unit” and “second recognition unit” is described in the specification as ECU 20 (see paragraphs [0044]-[0046] of the specification as-filed). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “the control unit controls the position of the self-vehicle in the width direction to preferentially ensure the first predetermined interval when the other vehicle has crossed a first boundary between the first lane and the second lane and to preferentially ensure the second predetermined interval when the other vehicle has not crossed the first boundary” (lines 12-16) (emphasis added). The use of the term “preferentially” makes it unclear if the following limitations are required actions performed by the control unit or not. In other words, if the control unit “preferentially” performs some action, that does not necessarily mean that the control unit must perform that action in the specified scenario. 
Additionally, the claim recites “a first boundary between the first lane and the second lane” in lines 14-15. The claim also recites “a boundary of the first lane” in lines 4-5. It is unclear if the “boundary of the first lane” and the “first boundary between the first lane and the second lane” are the same boundary or different boundaries. 
Additionally, the claim recites “a case in which the self-vehicle and the other vehicle are traveling alongside each other” (lines 6-7) (emphasis added). It is unclear what is meant by the two vehicles travelling “alongside” each other. That is, does that mean that the vehicles must be fully next to each other, overlap in the longitudinal direction by some degree when laterally next to one another, within some longitudinal range while laterally spaced by some certain range, etc.? The specification does not adequately define the term “alongside” as used in the claim. As such, the meets and bounds of the claim cannot be construed. 


Regarding claims 2-9, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “a third lane which is adjacent to a side opposite to a side adjacent to the second lane of the first lane is present” (lines 2-3). This limitation is unclear and cannot be readily deduced to determine the claimed lane setup. That is, it is unclear from this limitation if the claimed order of the lanes, from for example left to right, is first-second-third or third-first-second, or even some other order. 
The claim further recites “preferentially ensure the first predetermined interval even if the other vehicle has not crossed the first boundary between the first lane and the second lane” (lines 4-6) (emphasis added). As noted above in the rejection of claim 1, the use of the term “preferentially” makes it unclear if the following limitation is actually required to be performed or not. 
Additionally, the cited limitation from lines 4-6 conflicts with claim 1, from which claim 2 depends. Claim 1 recites that the control unit is controlled to “ensure the second predetermined interval when the other vehicle has not crossed the first boundary”. Claim 1 also recites “both the first predetermined interval and the second predetermined interval cannot be ensured” (lines 11-12). As such, claim 2, which incorporates all the limitations of claim 1, requires both the first and second predetermined intervals to be ensured when the other vehicle has not crossed the first boundary between the first lane and the second lane, but states that both the first and second predetermined intervals cannot be ensured. Accordingly, the claim contradicts itself. 
Appropriate clarification is required. 

Further regarding claim 3, the claim recites, in part, “a third lane which is adjacent to a side opposite to a side adjacent to the second lane of the first lane is present” in lines 2-3. As noted above in the rejection of claim 2, this limitation is unclear and cannot be readily deduced to determine the claimed lane setup. That is, it is unclear from this limitation if the claimed order of the lanes, from for example left to right, is first-second-third or third-first-second, or even some other order.
The claim further recites “a second predetermined interval” in lines 4 and 5. It is unclear if these recitations refer to the “second predetermined interval” recited in claim 1, from which claim 3 depends, or to a different second predetermined interval. Should Applicant desire the elements to be different, Examiner suggests using a different name for different elements. 
The claim further recites “a passing lane” in line 4. It is unclear what constitutes a “passing lane”. That is, on a multi-lane road, a vehicle may pass a vehicle in an adjacent lane through the use of any lane, therefore making any lane a “passing lane.” The specification does not provide an explicit definition for the term “passing lane” and, as such, the limitation is indefinite. 
Appropriate clarification is required. 

Further regarding claim 4, the claim recites “the control unit controls the position in the width direction in a case in which a travel speed of the self-vehicle is not less than a predetermined speed” in line 2. It is unclear what element’s position is being controlled by the control unit. Appropriate clarification is required. For the purposes of further examination on the merits, Examiner will treat the limitation to read as “the control unit controls the position of the self-vehicle in the width direction.” 
Additionally, the limitation conflicts with the limitations of claim 1, from which claim 4 depends. That is, claim 1 recites that the control unit controls “a position of the self-vehicle in a width direction” “in a case in which the self-vehicle and the other vehicle are traveling alongside each other.” It is unclear 

Further regarding claim 8, the claim recites “even in a case in which the first predetermined interval is to be preferentially ensured, the control unit control the position of the self-vehicle in the width direction so as to ensure a third predetermined interval which is smaller than the second predetermined interval and is between the self-vehicle and a second boundary on a side opposite to the first boundary of the first lane.” It is unclear when the third predetermined interval is being ensured if the first predetermined interval is still ensured or not. The use of the term “preferentially” in ensuring the first predetermined interval makes it unclear if the first predetermined interval is still ensured while the third predetermined interval is being ensured or not. 

Further regarding claim 9, the claim depends from claim 8 and is therefore additionally rejected for the same reasons as claim 8 above, as claim 9 does not cure the deficiencies of claim 8 noted above. 

Regarding claim 10, the claim recites “[a] vehicle comprising a travel control apparatus according to claim 1.” Claim 10 is therefore rejected for the same reasons as claim 1 above, as the limitations of claim 1 are imported into claim 10. 

Regarding claim 11, the claim recites, in part, “the position of the self-vehicle in the width direction is controlled to preferentially ensure the first predetermined interval when the other vehicle has crossed a first boundary between the first lane and the second lane and to preferentially ensure the second predetermined interval when the other vehicle has not crossed the first boundary” (lines 11-15) (emphasis added). The use of the term “preferentially” makes it unclear if the following limitations are must be performed in the specified scenario. 
Additionally, the claim recites “a first boundary between the first lane and the second lane” in lines 13-14. The claim also recites “a boundary of the first lane” in line 4. It is unclear if the “boundary of the first lane” and the “first boundary between the first lane and the second lane” are the same boundary or different boundaries. 
Additionally, the claim recites “a case in which the self-vehicle and the other vehicle are traveling alongside each other” (lines 5-6) (emphasis added). It is unclear what is meant by the two vehicles travelling “alongside” each other. That is, does that mean that the vehicles must be fully next to each other, overlap in the longitudinal direction by some degree when laterally next to one another, within some longitudinal range while laterally spaced by some certain range, etc.? The specification does not adequately define the term “alongside” as used in the claim. As such, the meets and bounds of the claim cannot be construed. 
Appropriate clarification is required. 

Regarding claim 12, the claim recites, in part, “the control unit controls the position of the self-vehicle in the width direction to preferentially ensure the first predetermined interval when the other vehicle has crossed a first boundary between the first lane and the second lane and to preferentially ensure the second predetermined interval when the other vehicle has not crossed the first boundary” (lines 15-19) (emphasis added). The use of the term “preferentially” makes it unclear if the following limitations are required actions performed by the control unit or not. In other words, if the control unit “preferentially” performs some action, that does not necessarily mean that the control unit must perform that action in the specified scenario. 

Additionally, the claim recites “a case in which the self-vehicle and the other vehicle are traveling alongside each other” (lines 9-10) (emphasis added). It is unclear what is meant by the two vehicles travelling “alongside” each other. That is, does that mean that the vehicles must be fully next to each other, overlap in the longitudinal direction by some degree when laterally next to one another, within some longitudinal range while laterally spaced by some certain range, etc.? The specification does not adequately define the term “alongside” as used in the claim. As such, the meets and bounds of the claim cannot be construed. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “[a] program for causing a computer of a travel control apparatus to function as each unit”. A computer program per se is not directed to any of the statutory categories of patent-eligible subject matter (see MPEP 2106.03, Section I). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Spieker et al. (US 2021/0339748 A1) generally teaches:
A method and a device for operating an assistance system of a vehicle involves detecting laterally static and laterally dynamic objects, which the vehicle is to drive past, as lateral boundary objects. A respective lateral distance of the vehicle from the respective lateral boundary object is detected. A speed of the respective laterally dynamic object is determined and at least the respectively laterally dynamic object is classified according to its type. A set of characteristic curves is stored in a control unit of the vehicle, the characteristic curves of the set being assigned in each case to an environmental situation predetermined depending on lateral boundary objects. It is predetermined by a respective characteristic curve for the respective environmental situation at what maximum speed the vehicle is to drive past a lateral boundary object at different lateral distances from the latter.

Kluever et al. (US 2017/0240184 A1) generally teaches:
A method for operating a driver assistance function of a motor vehicle for maintaining a lane, including monitoring a lane on which the motor vehicle is moving, ascertaining a lane boundary of the lane, ascertaining a relative position of the motor vehicle with respect to the lane boundary, carrying out a control intervention in the motor vehicle as a function of a setpoint position of the motor vehicle relative to the lane boundary in order to keep the motor vehicle in the lane, ascertaining objects in the area of the lane, and adapting the control intervention as a function of the objects.

Braeuchle et al. (US 2005/0228588 A1) generally teaches:
Method for lane keeping support in motor vehicles, in which a setpoint value for the lateral position of the vehicle is determined, the actual position of the vehicle in relation to the boundaries of the lane in which the host vehicle is traveling is detected by a sensor device and an output signal for the lane keeping support is calculated by a setpoint-actual comparison, wherein objects are tracked in at least one neighboring lane and a setpoint value for the lateral position is varied as a function of tracking data of these objects.

Ohmura (US 2020/0180618 A1) generally teaches:
A vehicle control device (ECU) 10 is configured to, when there is an obstacle 3 in a lane 7, execute traveling course correction processing (S15) of setting a speed distribution zone 40 defining a distribution of an allowable upper limit V.sub.lim of a relative speed of the vehicle 1 with respect to the obstacle 3, and calculate a corrected target traveling course Rc by correcting a target traveling course R so as to prevent the relative speed of the vehicle 1 from exceeding the limit V.sub.lim and enable the vehicle 1 to avoid the obstacle 3. The traveling course correction processing includes restriction processing (S27) of calculating the corrected target traveling course (restricted target travel courses Rc1_r through Rc3_r) such that a lateral avoidance distance (L2_r, L3_r) thereof is restricted to be smaller when a border line of the lane 7 is not detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669